Citation Nr: 9914942	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for stomach ulcers.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bleeding gums.

5.  Entitlement to service connection for prostate 
disability.

6.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to September 
1955 and from December 1958 to January 1967.

The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO, in pertinent part, determined 
that the claims for service connection for ulcers of the 
stomach, hypertension, bleeding gums, a disability of the 
prostate, and Agent Orange (AO) exposure were not well 
grounded, and granted entitlement to service connection for 
bilateral hearing loss with assignment of a noncompensable 
evaluation.

In January 1996 the RO affirmed the determinations previously 
entered, denied entitlement to service connection for a 
prostate disorder as secondary to AO exposure, and denied 
entitlement to service connection for tinnitus.

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the remand portion 
of this decision.


FINDING OF FACT

The claims for service connection for tinnitus, stomach 
ulcers, hypertension, bleeding gums, and a prostate 
disability including as secondary to AO exposure are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for tinnitus, 
stomach ulcers, hypertension, bleeding gums, and a prostate 
disability including as secondary to AO exposure are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the record reveals that the veteran's service 
medical records are included in the claims folder.  Upon 
enlistment examination in August 1952, no abnormalities were 
noted with respect to any of the veteran's claimed 
disabilities.  Noted in a March 1953 clinical record is that 
the veteran complained of abdominal pain.  Nothing further 
related to such complaint was reported.  

In two entries dated in October 1954, there is evidence that 
the veteran experienced burning urination and tenderness at 
the right lobe of the prostate.  A diagnosis of prostatitis 
was rendered at that time.  Included in a record dated in 
February 1955 are complaints of epigastric pain.  During the 
dental examination at separation in September 1955, the 
examiner noted that the veteran was missing some teeth.  
Otherwise, the report of the 1955 separation examination is 
silent for any complaints, findings, or diagnoses related to 
any of the veteran's claimed disabilities.  

During enlistment examination in December 1958, no abnormal 
findings, symptomatology, or diagnoses were indicated.  In an 
entry dated in November 1959, the veteran reported that he 
had food poisoning accompanied by vomiting and diarrhea.  
Also noted in November 1959 is a diagnosis of acute 
gastroenteritis, cause unknown, which became asymptomatic.  

In July 1960, the veteran was diagnosed with subacute 
prostatitis.  However, during a physical examination 
conducted for reenlistment purposes in January 1961, no 
abnormalities were reported.  In a clinical record dated in 
January 1962, the veteran complained that wax in his ears was 
causing him discomfort.  

In a medical history form dated in July 1964, the veteran 
indicated that he had been hospitalized for six days due to 
food poisoning.  At that time, the veteran also complained of 
gum pain.  During an annual physical examination dated in 
August 1964, all findings were normal.  Further, during a 
flight physical conducted in April 1965, no abnormalities 
were noted.  In a medical record dated in July 1965, the 
veteran complained of prostate trouble and noted was an 
enlargement in the lower portion, tenderness, and swelling.  
However, at separation, no abnormalities were noted with 
regard to any of the veteran's claimed disabilities.

The veteran's post-service records include hospital 
outpatient records for the period from 1987 to 1991.  In an 
entry dated in May 1987, the veteran complained of a burning 
sensation on the left side that radiated into the groin area.  
The examiner noted that the veteran's pain was similar to 
complaints in 1986 when the veteran had passed a right kidney 
stone.  Noted is that the veteran's pain was episodic in 
nature.  A diagnosis of left ureteral calculus was rendered.  
Included in the veteran's past medical history in pertinent 
part is a diagnosis of hypertension.

Also of record are outpatient progress notes for treatment 
rendered from 1992 to 1997.  A record dated in February 1992 
disclosed a diagnostic impression of epigastric discomfort 
and dyspepsia.  Also noted is a history of hypertension.  In 
July 1992, the veteran complained of inner ear discomfort.  
The examiner noted a previous inner ear infection and 
rendered a diagnosis of labyrinthitis with high blood 
pressure.  In a record dated in October 1993, the veteran was 
treated for prostate problems.  At that time, the examiner 
noted no overt signs of prostatism; a diagnosis of stable 
prostatitis was rendered.  Noted in a March 1994 clinical 
record are complaints of epigastric pain and burning.  
Diagnoses of gastroesophageal reflux disease and hypertension 
were rendered.  In an October 1994 medical record, the 
examiner noted a past history of hypertension and prostatitic 
hypertrophy.   

In April 1995, the veteran underwent two VA audiology 
examinations.  A history of bilateral hearing loss was 
reported with an onset dated at three to four years prior.  
The veteran reported no head injury, no chronic middle ear 
infections, ear surgery or familial hearing loss.  Also, the 
veteran reported that he was unsure of whether he was exposed 
to AO or nuclear radiation.  He also reported vertigo 
beginning eight to ten years earlier.  The veteran stated 
that he was exposed to loud noise (gunfire and light line 
noise) while in the service.  As to tinnitus, the veteran 
dated the onset of bilateral intermittent tinnitus eight to 
ten years earlier.  He described the noise as a high-pitched 
ringing or clicking as loud as normal conversation.  The 
veteran further reported that the noise sometimes interferes 
with his ability to sleep.  The veteran stated that the 
tinnitus is worse on the left side, that it tends to occur 
when it is quiet, and that he also experiences bouts of 
dizziness.  

Upon evaluation, the examiner noted that tinnitus is based on 
subjective complaints because there is no objective test to 
confirm or deny its presence.  Among other diagnoses, the 
examiner rendered a diagnosis of tinnitus and dizziness.

A private medical outpatient record dated in March 1996 
revealed possible gastroparesis.  The veteran reported 
stomach problems and reflux type symptoms.  Records dated in 
November 1996 and January 1997 disclosed diagnoses of 
hypertension.  Also of record is a statement from a private 
medical doctor dated in April 1997 in which the physician 
stated that he has been treating the veteran since 1994 for 
medical problems related to hypertension and erectile 
dysfunction, among other disabilities.  

The veteran's record of service (DD-214) lists the veteran's 
medals and decorations as follows: Expert (Rifle M-14), 1 O/S 
Bar, National Defense Service Medal, Bronze Star Medal, Good 
Conduct Medal, Armed Forces Expeditionary Medal, Berlin 
Service Medal, Army of Occupation Medal (Berlin), Combat 
Infantry Medal, and Vietnam Service Medal.

Criteria

A threshold inquiry for all claims of entitlement to service 
connection is whether the claim is well grounded.  
38 U.S.C.A. § 5107(a).  In well grounded cases, service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
allowed on a presumptive basis for certain disabilities, such 
as hypertension, if this disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1998).

The United States Court of Veterans Appeals (Court) has held 
that there are three basic evidentiary requirements to 
establish a well grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of an inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue to the determination of the 
matter, the benefit of the doubt doctrine is resolving each 
such issue shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

Tinnitus

With regard to the veteran's claim of entitlement to service 
connection for tinnitus, the veteran has offered absolutely 
no evidence in support of his claim.  Essentially, the record 
does not contain competent medical evidence of an inservice 
incident or injury, or any evidence of a medical link between 
service and any post-service tinnitus disorder.  The Board 
notes one single entry during service dated in January 1962 
in which the veteran complained of wax in his ears; however, 
no pertinent diagnosis was rendered.  Otherwise, the 
veteran's service medical records are negative for any 
notation or indication otherwise of symptomatology related to 
tinnitus.  Thus, in this respect, the veteran has failed to 
establish a well grounded claim.

Furthermore, not only is there no evidence of tinnitus during 
service, or within one year after service, but, in fact, 
there is no competent evidence until 28 years after 
discharge.  The record substantiates that the veteran first 
reported the onset of bilateral tinnitus during the April 
1995 VA examination.  Prior to that time, the veteran did not 
present any evidence of treatment or symptomatology relative 
to tinnitus.  Moreover, during that examination, the veteran 
dated the onset of his tinnitus as eight to ten years 
beforehand.  In other words, the veteran himself acknowledged 
that symptomatology referable to tinnitus began at some point 
in 1985 at the earliest.  The veteran claims that he was 
exposed to gunfire and flight-line noise during service, and 
as a lay person, the Board recognizes that he can attest to 
such occurrence; however, the veteran's mere contentions 
alone do not constitute competent evidence for the purposes 
of medical diagnoses or medical causation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board notes that 
the veteran has not provided evidence of medical expertise or 
qualifications so as to render an opinion as to diagnosis or 
causation medically competent.  Thus, in this regard, the 
veteran has not met his statutory burden to establish a well 
grounded claim.  38 U.S.C.A. § 5107(a). 

Furthermore, even if the veteran demonstrated an inservice 
injury, he has not shown evidence of a nexus between such 
injury and any post-service disability.  As with medical 
diagnosis, where an issue involves questions of whether 
current disability is related to service, the veteran must 
present competent medical evidence.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Absent such evidence, the veteran's 
claim necessarily fails.  Caluza at 506.  In the present 
case, the veteran's record does not reflect any cognizable 
evidence of a relationship between an inservice injury and, 
arguably, any current disability.  Specifically, as noted 
above, the examiner's statement during the April 1995 VA 
audio examination indicated normal middle ear function.  All 
previous examinations were negative for any findings related 
to or a diagnosis of tinnitus.  Thus, in this respect, the 
veteran's claim is not well grounded. 

Therefore, in light of the above, the Board must deny the 
veteran's service connection claim for tinnitus.  Overall, 
the veteran has not presented competent evidence of a medical 
link between any post-service disability and his period of 
service.  Caluza at 506.  Therefore, the veteran has failed 
to establish a well grounded claim, and is, therefore, not 
entitled to service connection.

Stomach ulcers

The veteran asserts that he is entitled to service connection 
for stomach ulcers because he had problems with ulcers during 
service and began treatment for the same within three months, 
or at least within one year, of separation from service.  
The Board notes that the veteran is entitled to a review on 
the merits of his claim of entitlement to service connection 
for stomach ulcers upon establishing a well grounded claim.  
38 U.S.C.A. § 5107(a).

At the outset, the Board has determined that the veteran has 
failed to meet his burden of establishing a well grounded 
claim.  The Board acknowledges that included in the veteran's 
service medical records is a medical record dated in February 
1955 that discloses complaints of epigastric pain.  

Also, in medical entries dated in November 1959, there is 
reference to possible food poisoning and a diagnosis was 
rendered also in November 1959 of acute gastroenteritis, 
cause unknown.  Additionally, in a medical history form dated 
in July 1964, the veteran indicated that he had been 
hospitalized for six days due to food poisoning.  

Nonetheless, in spite of the above findings during the 
veteran's period of service, the Board notes that the veteran 
has failed to establish all three elements of a well grounded 
claim as required under Caluza.  First, although there are 
notations and complaints contained in clinical records 
associated with the veteran's period of service, the symptoms 
of which the veteran complained were acute in nature and were 
not evident at the time of separation from service.  
Specifically, subsequent to the veteran's diagnosis of 
gastroenteritis in 1959 is a notation that the veteran was 
asymptomatic.  Additionally, the veteran's diagnosis was 
deemed "acute;" thus, it did not persist over time.  
Moreover, there are no further references during the 
veteran's period of service related to any stomach pain, 
complaints, or clinical findings.  At separation, there are 
no abnormalities noted during the January 1967 examination.  
Thus, in this respect, the veteran has not established a well 
grounded claim.

Additionally, as to the veteran's assertions that he began 
treatment for stomach ulcers within a maximum of one year of 
separation from service, the evidence of record clearly does 
not substantiate such contentions.  Under Savage v. Gober, 
evidence of continuity of symptomatology may supply the 
requisite connection for a well grounded claim.  The Board 
notes that Savage requires that the claimed disability be 
"noted during service."  Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  In this case, as stated above, the veteran's 
service medical records include several clinical entries that 
potentially relate to an ulcer disorder, in that his 
complaints in service were related to stomach and gastric 
pains.  Nonetheless, with respect to continuity, the veteran 
alleges related treatment by specific doctors from 1976 to 
1986, a period of time that is at least one decade after 
service.  Moreover, there is no evidence of record that the 
veteran alleges any complaints or pertinent treatment prior 
to 1976.

Furthermore, the Board notes that diligent efforts on the 
part of the RO have failed to disclose any sort of treatment 
for complaints or diagnoses related to stomach ulcers even 
during the 1976 to 1987 time frame.  In essence, development 
pursued by the RO in July 1995 did not produce relevant 
medical records in support of the veteran's claim.  In fact, 
the veteran himself indicated in a letter dated in October 
1995 that there were no records available from either of the 
noted doctors, either due to the fact that the records had 
been destroyed or that the doctor was unreachable.  Thus, in 
this regard as well, the veteran has failed to carry his 
burden to establish a well grounded claim.  See Caluza at 
506.

Moreover, even if the veteran were to demonstrate inservice 
incurrence, he must still meet the other two elements 
required for a well grounded claim.  Id.  That is, he must 
demonstrate current disability causally related to his period 
of active service.  To this extent, the veteran's claim also 
falls short.  Significantly, he has not demonstrated current 
disability.  In fact, there is no evidence of record to 
support that the veteran ever has been diagnosed with ulcers 
of any type.  

The Board does recognize that the veteran has complained of 
stomach-related disorders as evidenced in clinical outpatient 
records dated in February 1992, April 1992, March 1994, and 
March 1996.  However, such complaints resulted in diagnoses 
of epigastric discomfort and dyspepsia, gastroesophageal 
reflux disease, and possible gastroparesis.  In general, the 
veteran's complaints of pain do not relate to his service 
connection claim for ulcers.  Thus, in this regard as well, 
the veteran has not established a well grounded claim for 
failure to show current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Therefore, overall, there is no evidence of record that tends 
to suggest that the veteran was treated for stomach ulcers 
close in time to his period of service or, in fact, at any 
point in time after service.  In light of the above, the 
veteran's claim of entitlement to service connection for 
ulcers fails.

Hypertension

As stated above, the veteran in this case is entitled to 
service connection on a direct basis for his hypertension, 
38 U.S.C.A. § 5107(a); see also Caluza at 506, as well as on 
a presumptive basis if he presents competent evidence of 
hypertension manifested to a compensable degree within one 
year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  As in all service connection claims, prior 
to a review on the merits, the veteran must first present a 
plausible claim supported by competent evidence of current 
disability causally related to an inservice incurrence or 
disease.  38 U.S.C.A. § 5107(a). 

In the present case, the veteran has not satisfied his burden 
to establish a well grounded claim for service connection for 
hypertension.  Although he establishes on record the 
existence of current disability as evidenced in the private 
medical outpatient records beginning in 1987 to date, the 
veteran has not provided the requisite evidence to 
demonstrate the nexus between such disability and a disease 
or injury incurred or aggravated in service.  See Caluza at 
506.  

From the time he enlisted until the time he separated from 
service, there was no medical evidence of hypertension.  His 
service medical records for the periods from 1952 to 1967 are 
silent for any complaints, findings, or diagnoses related to 
hypertension.  In fact the initial notation of hypertension 
appears in the 1987 hospital record in which it is noted that 
the veteran's past medical history includes hypertension.  
The Board wishes to point out that such record is dated 
twenty years after the veteran separated from service.  Thus, 
in this respect, the veteran has failed to establish a well 
grounded claim.

Therefore, since the veteran has not demonstrated the 
requisite causal relationship between his post-service 
hypertension and a disease incurred during service or an 
incident therein, he has not met his burden of establishing a 
well grounded claim.  See Caluza at 506.  

Furthermore, the Board notes that in this case, the veteran 
has failed to produce competent evidence of hypertension 
within the presumptive one-year period.  As stated above, 
this issue is one that involves medical etiology, and as 
such, the veteran must offer competent medical evidence, 
rather than mere lay evidence.  Grottveit at 92.  In this 
case, the veteran has failed to produce competent evidence; 
thus, his service connection claim necessarily fails.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81.  

Bleeding gums

The veteran also claims that he is entitled to service 
connection for his bleeding gum disorder that caused him to 
lose teeth.  As stated above, the veteran must first 
establish a well grounded claim that relates any post-service 
gum disability to his period of service.  Caluza at 506.  In 
this respect, the Board notes initially that the veteran has 
failed to establish a well grounded claim, and thus, his 
claim of entitlement to service connection for bleeding gums 
fails.  38 U.S.C.A. § 5107(a); see also Caluza at 506.

Specifically, noted during a 1955 dental examination at 
separation from the veteran's first period of active service 
is that the veteran had some missing teeth.  However, nothing 
as to the veteran's gums was reported and nothing further was 
noted that suggested any relationship between the missing 
teeth and gum problems.  Further, on a medical history form 
dated in July 1964, the veteran complained of pain in his 
gums.  However, no diagnosis related to his gums was 
rendered.  Thereafter, the veteran's service record is silent 
for any complaints, symptoms, or findings related to bleeding 
gums.   

In fact, the evidence of record does not support that the 
veteran was ever diagnosed with a disability related to 
bleeding gums.  The Board recognizes that the veteran's claim 
need not be conclusive; however, at a minimum, his 
allegations must be supported by credible and competent 
evidence.  Further, the veteran's claim is viewed from the 
standpoint of the likelihood of it prevailing under the 
relevant law and regulations.  Tirpak at 611.  

The Board wishes to point out that bleeding gums, without 
something more, is not considered a ratable disability for 
service connection purposes.  The VA Schedule for Rating 
Disabilities specifically provides that replaceable missing 
teeth and periodontal disease, such as pyorrhea, are not 
disabling disorders, and are only considered service-
connected for the purposes of seeking VA dental treatment.  
38 C.F.R. § 4.149-1 (1998).  The diseases of the mouth and 
gums that are ratable for VA purposes require competent 
evidence of specific diagnoses and symptomatology, not 
provided herein.  Thus, although the veteran provided 
evidence of some missing teeth during his inservice dental 
examination and complained on one occasion of gum pain, such 
evidence is not competent evidence to establish a well 
grounded claim.  In this vein, his claim of entitlement to 
service connection for bleeding gums fails.

Prostatitis

The veteran also asserts entitlement to service connection 
for a prostate disability.  As with all claims of entitlement 
to service connection, the veteran must first put forth 
evidence of a plausible claim, that is, one that is capable 
of substantiation. Tirpak at 609, 611.  As stated above, the 
veteran must present competent evidence of current disability 
coincident with an inservice event or disease in order to 
establish a well grounded claim.  Caluza at 506.  The Board 
notes that in this case, the veteran has not carried his 
burden to establish a well grounded claim.  Most 
significantly, he has failed to show a medical link between 
his inservice prostatitis and any post-service prostate 
disability.  

There is no question that the veteran submitted competent 
evidence of inservice complaints and notations regarding 
prostatitis.  As noted earlier herein, the veteran's service 
medical records contain diagnoses in July 1960 and again in 
July 1965 of subacute prostatitis and enlarged prostate, 
respectively.  Nonetheless, during an examination at 
separation from service in January 1967, no abnormalities or 
findings with respect to the veteran's prostate difficulties 
were noted. 

Furthermore, the veteran's prostatitis was noted as acute in 
nature; thus, there is no competent evidence to suggest that 
his prostate difficulties persisted.

Furthermore, the very earliest clinical evidence of record 
possibly related to prostatitis is dated in May 1987 when the 
veteran complained of a burning sensation near the groin 
area.  Otherwise, outpatient records dated in October 1993 
are the first medical records since the veteran's discharge 
from active service in which it is disclosed that the veteran 
sought treatment related to his prostate.  No competent 
evidence of complaints or symptomatology related to prostate 
trouble is of record prior to that time.  The Board notes 
that the veteran was discharged in January 1967, at least 
twenty years prior to any relevant treatment.  Essentially, 
the veteran has failed to provide evidence of continuity of 
symptomatology or treatment related to prostate problems 
reported during service.  See Savage v. Gober, 10 
Vet. App. 488, 495-97.

The Board does not question the fact that the veteran 
experienced prostate problems in service and also has 
demonstrated post-service disability.  However, as stated 
above, the veteran is required to submit competent evidence 
of all three statutory elements in order to establish a well 
grounded claim.  See Caluza at 506.  In other words, evidence 
of an inservice disease and post-service disability is not 
enough.  As in this case, where a veteran fails to present 
competent evidence, that is, medical evidence, of a causal 
relationship between the inservice incurrence and current 
disability, necessarily the claim of entitlement to service 
connection for such disability fails.  Id.  Thus, in light of 
the above, because the veteran in this case has failed to 
provide competent evidence of a medical link between his 
current prostatitis and the prostate disability shown in 
service, his claim of entitlement to service connection for 
prostate disability also fails.  Id.

The Board acknowledges that the veteran alleges that his 
prostatitis may be due to his exposure to AO while in 
Vietnam.  The Board notes that for the sole purpose of 
determining whether a case is well grounded, the 
corroborating evidence is presumed to be true.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

However, in this case, the veteran has failed to present 
credible evidence to substantiate his claim that he was 
exposed to AO during service, and as such, incurred a 
prostate disability.  In fact, during his April 1995 
examination as noted above, the veteran himself stated that 
he was unsure of whether he was exposed to AO.

Furthermore, the Board recognizes that VA regulations provide 
for presumptive service connection for chronic tropical 
diseases related to herbicide exposure, all other factors 
having been satisfied.  38 C.F.R. § 3.307 (1998).  However, 
the regulations also provide that a disease not enumerated 
under 3.309(e) will not be considered to have been incurred 
in service.  38 C.F.R. § 3.309(e) (1998).  Prostate cancer is 
one of the listed diseases.  However, the evidentiary record 
is devoid of competent medical evidence showing that the 
veteran has prostate cancer.  

The veteran has been diagnosed with prostatitis, a disorder 
not recognized as secondary to AO exposure by VA.  There is 
no competent medical evidence of record linking the veteran's 
prostatitis to AO exposure in service or any incident of 
service.  Thus, on this basis, the veteran's claim that his 
prostatitis is due to herbicide exposure is not supported by 
the record, and on this ground, the claim also fails.  

Therefore, the veteran overall has failed to establish a well 
grounded claim for each of his disabilities for which he 
seeks entitlement to service connection.  Absent a well 
grounded claim, the VA does not have a statutory duty to 
assist the veteran in the development of the case.  
38 U.S.C.A. § 5107(a).  However, if upon examination of the 
record, the Board were to determine that information does 
exist that possibly could render the claim plausible, VA may 
have a duty to inform the claimant of the necessary evidence 
to complete the application.  Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995); 38 U.S.C.A. § 5103(a).  In this case, the 
Board found no such evidence.  Therefore, in light of the 
evidence of record and all applicable law and regulations, 
the veteran's claim for entitlement to service connection for 
tinnitus, stomach ulcers, hypertension, bleeding gums, and 
prostatitis must be denied.
Furthermore, even though the Board reached a decision on the 
veteran's service connection claim for tinnitus on a basis 
different from that of the RO, that is, whether the veteran's 
appeal is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has in no way been 
prejudiced by the Board's approach.  Assuming that the 
veteran's claim for service connection for tinnitus was well 
grounded, the RO extended greater consideration to him than 
was warranted under these particular factual circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As the veteran's claims for the disabilities at issue are not 
well grounded, the doctrine of reasonable doubt has no 
application to his appeal.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for tinnitus, stomach 
ulcers, hypertension, bleeding gums, and prostate disability, 
the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 
38.02-38.03.

The veteran asserts that his bilateral hearing loss merits an 
increased evaluation, particularly in light of the fact that 
he wears hearing aids and endures a lot of frustration due to 
difficulties with his hearing.  The Board notes that the 
veteran's last audiological examination of record is dated in 
April 1995.  At that time, the examination results were 
indicative of bilateral hearing loss based on the Maryland 
CNC test and the provisions under 38 C.F.R. § 3.385.  
38 C.F.R. § 3.385 (1998).  

However, based on the evidence of record, it does not appear 
that the veteran has undergone any further audiological tests 
since April 1995.  In order to render a fair and equitable 
decision with respect to the veteran's claimed increased 
severity in his bilateral hearing loss, the Board has 
determined that further development is necessary.  The Board 
regrets any delay that this Remand may cause, but to ensure 
that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have treated the veteran for 
hearing loss since April 1995.  After 
securing the necessary authorization or 
medical releases, the RO should obtain 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The veteran should then be afforded a 
VA audiological examination to determine 
the current severity of his hearing 
disability.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated studies 
should be conducted.  Essentially, the 
examiner should indicate any changes from 
the previous examination and provide a 
basis and rationale for all opinions 
rendered.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial compensable evaluation for 
bilateral hearing loss with application 
of Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, which should include, but not be 
limited to, any additional pertinent law and regulations and 
a complete discussion of the action taken on the veteran's 
claim.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

